TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00820-CR



                                  The State of Texas, Appellant

                                                  v.

                                   Stephen Mercantel, Appellee


              FROM COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
  NO. C-1-CR-16-202586, HONORABLE ELISABETH ASHLEA EARLE, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Stephen Mercantel was charged by information and complaint with driving while

intoxicated. See Tex. Penal Code § 49.04. In a pre-trial hearing, Mercantel moved to have the

underlying Intoxilyzer breath test results suppressed on the basis that the test was involuntary due

to coercion by the arresting officer. The trial court granted the motion and suppressed the breath test

results. In its appeal, the State has filed a motion to abate the appeal and remand the cause to the

trial court so that it can make findings of fact and conclusions of law.

               The Texas Court of Criminal Appeals has held that “upon the request of the losing

party on a motion to suppress evidence, the trial court shall state its essential findings,” which the

court defined as “findings of fact and conclusions of law adequate to provide an appellate court with

a basis upon which to review the trial court’s application of the law to the facts.” State v. Cullen,
195 S.W.3d 696, 699 (Tex. Crim. App. 2006). The findings must be “adequate and complete, covering

every potentially dispositive issue that might reasonably be said to have arisen in the course of the

suppression proceedings,” State v. Elias, 339 S.W.3d 667, 676 (Tex. Crim. App. 2011), including

“explicit credibility determination[s]” regarding the witnesses who testified at the suppression

hearing, State v. Mendoza, 365 S.W.3d 666, 673 (Tex. Crim. App. 2012). Findings of fact and

conclusions of law “ensure that reviewing courts need not presume, assume, or guess at what

historical facts a trial judge actually found when making a ruling in a motion to suppress hearing.”

Mendoza, 365 S.W.3d at 671. Moreover, “Rule 44.4 authorizes the court of appeals to remand the

case to the trial court so that the court of appeals is not forced to infer facts from an unexplained

ruling.” Cullen, 195 S.W.3d at 698 (citing Tex. R. App. P. 44.4).

               Accordingly, we grant the State’s motion, abate the appeal, and remand the cause to

the trial court so that it may make findings of fact and conclusions of law pertaining to its granting

of Mercantel’s motion to suppress. A supplemental clerk’s record containing those findings of fact

and conclusions of law shall be filed with this Court no later than February 3, 2017. This appeal will

be reinstated once the supplemental clerk’s record is filed.

               It is ordered January 4, 2017.



Before Justices Puryear, Pemberton, and Goodwin

Abated and Remanded

Filed: January 4, 2017

Do Not Publish



                                                  2